Case 1:00-cr-00977-JGK Document 178 Filed 11/17/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee eee ee ee x
UNITED STATES OF AMERICA
“Vr 00-CR-977 (JGK)
KEVIN ALLER, ORDER
Defendant. :
ee x

JOHN G. KOELTL, United States District Judge:

The Court arguably should have provided the oral warning
specified in Federal Rule of Criminal Procedure 5(f) during the
sentencing today. The Court will enter the appropriate Rule
5(£) Order and the Government should confirm by November 20,

2021 that it is aware of its obligations.

SO ORDERED.

Dated: November 17, 2020 Soe LM vl
New York, New York ms tlic
wa Sohn G. Koeltli
\ united States District Judge

 
